PER CURIAM.
The appellants were indicted, tried and convicted for conspiracy to transport and for transporting intoxicating liquors from the state of Arkansas into the state of Oklahoma in violation of the Liquor Enforcement Act of 1936, 27 U.S.C.A. § 223, and they appeal.
The only contention urged in this court is that the trial court erred in overruling the appellants’ demurrers to the indictment.
The objections to the indictment are based upon the contentions that (1) the Oklahoma statute, House Bill 264, ch. 16, Oklahoma Session Laws 1939, 37 Okl.St. Atm. § 41 et seq., purporting to forbid the importation and transportation of intoxicating liquors into that state does not conform to the Liquor Enforcement Act of 1936 in that the Oklahoma law does not provide for a permit or licensing system with respect to intoxicating liquors imported or transported into the state, and that (2) the Oklahoma statute is violative of the state constitution of Oklahoma.
These contentions were all presented to and considered by the Circuit Court of Appeals of the Tenth Circuit in Hayes v. United. States, 112 F.2d 417, and in an able opinion were overruled. The state of Oklahoma is situated in the Tenth Circuit. For that reason the opinion of that court construing the Oklahoma law is, in the absence of an authoritative decision of the Supreme Court of Oklahoma, of peculiar weight. We would not be justified in refusing to follow that opinion, unless satisfied that it is erroneous. Grain Belt Supply Co. v. Commissioner of Internal Revenue, 8 Cir., 109 F.2d 490, 492. We have examined the brief of appellants and have considered their arguments with care, and have reached the conclusion that the decision of the Tenth Circuit is correct. It would be useless, therefore, to extend *217this opinion for the purpose of discussing appellants’ contentions.
The judgments appealed from are affirmed.